DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2020, has been entered.
 
Status of Claims
Claims 1-32 were originally filed on November 15, 2013. 
The amendment received on November 15, 2013, canceled claims 21-22, and 26-27; and amended claims 3-20, 23, 25, 28, and 30-32.  The amendment received on December 14, 2015, canceled claim 18; amended claims 1, 6, 17, and 19; and added new claims 33-39.  The amendment received on April 20, 2017, canceled claims 5, 12, 14, 31, and 33-49; amended claims 1, 17, 19; and added new claim 50.  The amendment received on May 25, 2018, amended claims 2-4, 7-11, 13, 15-17, 23, 25, 28-30, 32, and 50.  The amendment received on February 4, 2019, amended claims 1, 7, 11, 19, and 24; and added new claims 51-52.  The amendment received on January 27, 2020, amended claims 1-3, 6, 9-10, 13, and 19; and added new claims 53-59.  The amendment receive don August 27, 2020, canceled claims 6, 8, and 52-53; and amended claims 1, 15, and 54-58.
Claims 1-3, 7, 9-11, 13, 15-17, 19, 23-25, 28-30, 32, 50-51, and 54-59 are currently pending and claims 1-3, 7, 9-11, 13, 15-17, 28-30, 50-51, and 54-59 are under consideration as claims 19, 23-25, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29, 2015.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2012/059917 filed May 25, 2012, and claims priority under 119(e) to U.S. Provisional Application No. 61/489,886 filed on May 25, 2011.

Response to Arguments
Applicant’s arguments, see Response, filed 8/27/20, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn.

Applicant’s arguments, see Response, filed 8/27/20, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 8 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn.

Applicant’s arguments, see Response, filed 8/27/20, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 52 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn.

Applicant’s arguments, see Response, filed 8/27/20, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 52 as being unpatentable over Thuresson et al. WO 2005/117830 A1 published on December 15, 2005 (cited in IDS received on 2/20/15), as applied to claim 1 above, and further in view of Rowe et al., eds., Handbook of Pharmaceutical Excipients, 6th Ed., Pharmaceutical Press and American Pharmacists Association, pgs. 1-27 and 592-594 (2009) (cited in the Action mailed on 9/3/19) has been withdrawn.

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).


Claims 1-3, 9-11, 13, 16-17, 28-30, 50-51, 54-55, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thuresson et al. WO 2005/117830 A1 published on December 15, 2005 (cited in IDS received on 2/20/15).  Please note that the rejection has been updated in light of Applicants’ amendments; namely, cancellation of claims 4, 8, and 53, and amendments to claims 1, 11, 15, 51, and 54.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1, 16, and 59, Thuresson et al. teaches a pre-formulation comprising a low viscosity mixture of:
	(a) at least one neutral diacyl lipid and/or tocopherol; 
	(b) at least one phospholipid; 
	(c) at least one biocompatible (preferably oxygen containing) organic solvent; 
wherein at least one bioactive agent is dissolved or dispersed in the low viscosity mixture and wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid (See Thuresson article, pg. 5, last paragraph to pg. 8, 1st paragraph) thereby satisfying the claim limitations with respect to a pre-formulation consisting of a low-viscosity mixture of (a) a lipid component consisting of (a1) at least one diacyl glycerol (note: component (a) in Thuresson), and wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid as recited in instant claim 1.  Thuresson et al. also teaches that the pre-formulations are easy to manufacture, may be sterile-filtered, have low viscosity thereby allowing easy and less painful administration, allows a high level of bioactive agent to be incorporated thereby in vivo having a controllable “burst” or “non-burst” release profile (See Thuresson specification, pg. 5, 3rd paragraph).  
Furthermore, since the pre-formulation of Thuresson et al. does not recite the presence of at least one impurity associated with components (a1) and/or (a2), it necessarily follows that the amount of at least one impurity in the lipid component is 0 wt% thereby satisfying the claim limitation with respect to where the lipid component (a) consists of 0 wt% of at least one impurity associated with components (a1) and/or (a2) as recited in instant claims 1 and 59.  
Thuresson et al. also teaches that the low viscosity mixture typically has a suitable viscosity in the range of 1 to 1000 mPas at 20ºC (See Thuresson specification, pg. 8, 1st full paragraph).  As such, the instantly claimed viscosity range of 10-750 mPas as recited in instant claim 1 lies within the viscosity range taught by Thuresson et al. suggesting the claim limitation with respect to where the pre-formulation has a viscosity of 1-1000 mPas at 20ºC as recited in instant claim 1.  Particularly preferred examples of low viscosity mixtures are molecular solutions and/or isotropic phases such as L2 and/or L3 phrases (See Nistor Specification, pg. 8, lines 5-20) thereby satisfying the claim limitation with respect to where the pre-formulation has an L2 phase structure as recited in claim 16.  
	Additionally, for claim 1, with respect to where the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with excess aqueous fluid, although Nistor et al. does not expressly teach that the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with excess aqueous fluid as recited in claim 1, it is unnecessary for Thuresson et al. to teach this limitation because the physical property (i.e., forming or capable of forming at least one liquid crystalline phase structure upon contact with excess aqueous fluid) of the pre-formulation as claimed and the known pre-formulation taught by Thuresson et al. are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition (i.e., pre-formulation comprising components "a" to "e"), or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., forming or capable of forming at least one liquid crystalline phase structure upon contact In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
				
	For claims 1-3, and 17, with respect to component (a) consisting of (a1) and (a2) and the specific embodiments of (a1) and (a2) and with respect to component (b):
	Thuresson et al. teaches that component (a) (i.e., instantly claimed component (a1) - at least one neutral diacyl lipid and/or tocopherol) consists of a diacyl glycerol, for example, glycerol dioleate (GDO) (See Thuresson specification, pg. 11, 3rd paragraph) thereby satisfying the claim limitations with respect to where component (a1) comprises GDO as recited in instant claims 2 and 17.
	Thuresson et al. teaches that component (b) (i.e., instantly claimed component (a2) - at least one phosphatidylcholine) is preferably phosphatidylcholine (PC) (See Thuresson specification, pg. 12, last paragraph) thereby constituting where the phospholipid of Thuresson’s pre-formulation is at least one PC thereby satisfying the claim limitation with respect to at least one phosphatidylcholine (PC) as recited in instant claim 1.  Also, Thuresson et al. teaches that the phospholipid may be derived from a natural source such as soybean (See Thuresson specification, pg. 13, 2nd paragraph) thereby satisfying the claim limitation with respect to where component (a2) comprises soy PC as recited in instant claims 3 and 17.  In a preferred embodiment, Thuresson et al. teaches that the combinations of components a and b are GDO with PC where GDO is present in an amount of 30-90 wt%, PC is present in an amount of 10-60 wt%, and component (c) is present in an amount of 1-30 wt% where component (c) can be ethanol (See Thuresson specification, pg. 10, 5th paragraph) thereby providing a specific embodiment for instantly claimed component consisting of (a1) and (a2) and component (b) as recited in instant claim 1.

	For claims 1, 9-10, 17, and 59, with respect to the weight percentages of components (a), (a1) and (a2):
	Thuresson et al. teaches that the weight percentage of component (b) (i.e., instantly claimed component (a2) - at least one PC) consists of at least 50% PC, preferably at least 70% PC and most preferably at least 80% PC (See Thuresson specification, pg. 12, last paragraph to pg. 13, 1st paragraph).  In a preferred embodiment, Thuresson et al. teaches that the combinations of components a and b are th paragraph) thereby overlapping with the claimed weight percentage for component (a1) and (a2) as recited in instant claims 1, 9-10, and 17. Moreover, given that the preferred embodiment does not encompass any additional lipid components including at least one impurity associated with GDO and/or PC, it would necessary follow that the weight percentage of the lipid component as a whole is 100 wt% (i.e., only contains GDO and PC) thereby overlapping with the instantly claimed range of at least 95 wt% or 99 wt% as recited in instant claims 1, 17, and 59.

	For claims 1, 11, and 17, with respect to the weight percentage and specific embodiment of claimed component (b):
	Thuresson et al. teaches that the weight of component (c) (i.e., corresponds to instant component (b)) will typically be around 0.5 to 50% of the total weight of components (a1), (a2), and (b) (See Thuresson specification, pg. 10, 5th paragraph).  Preferably, this proportion is 5 to 20 wt% (See Thuresson specification, pg. 10, 5th paragraph; pg. 14, 4th paragraph) thereby overlapping with the claimed weight percentages for component (b) as recited in instant claims 1, 11, and 17. In a preferred embodiment, Thuresson et al. teaches that the combination of components a1 and a2 are GDO with PC where GDO is present in an amount of 30-90 wt%, PC is present in an amount of 10-60 wt%, and component (b) is present in an amount of 1-30 wt% where component (b) can be ethanol (See Thuresson specification, pg. 10, 5th paragraph; pg. 14, last paragraph) thereby satisfying the claim limitation with respect to where component (b) is ethanol as recited in instant claims 1 and 17. 

	For claims 1, 17, 51, and 53, with respect to PG as component (c) and the weight percentage of PG:
	Thuresson et al. examined in Example 30 the viscosity of a liquid depot composition for application to an oral cavity where propylene glycol and ethanol were added to a formulation in equal amounts of 10% where the formulation had excellent bioadhesion to keratinized surfaces and the gum (See Thuresson specification, pg. 44, Example 30) thereby equating to a 1:1 ratio between components th paragraph).  Preferably, this proportion is 5 to 20 wt% (See Thuresson specification, pg. 10, 5th paragraph; pg. 14, 4th paragraph).  Thus, the teachings of Thuresson et al. suggest an amount of propylene glycol utilized in the pre-formulations in combination with ethanol where the weight percentage of PG is 5.0 wt% thereby satisfying the claim limitation as recited in instant claim 17 and where the PG weight percentage taught by Thuresson et al. lies within the claimed weight percentage range for component (d) as recited in claims 1 and 51.  
	
	For claims 1, 17, and 54-55, with respect to octreotide as component (d) and the weight percentage of octreotide:
	Thuresson et al. teaches that bioactive agent can be octreotide wherein the amount of octreotide in an injectable formulation include 2.4% or 6.0% (See Thuresson specification, pg. 21, 3rd paragraph; pg. 25, 1st paragraph; pg. 4, Example 18) thereby satisfying the claim limitation with respect to component (e) as recited in instant claims 1, 17, and 54.  Moreover, the amount of octreotide taught by Thuresson et al. satisfies the claim limitation with respect to the weight percentage of octreotide as recited in instant claim 17.  Plus, amount of octreotide taught by Thuresson et al. overlaps and/or lies within the instantly claimed weight percentage for component (d) as recited in claim 55.

	For claims 1, 13, and 17, with respect to the claimed ratios of (a1):(a2):
	Thuresson et al. teaches that the weight ratio of components (a1) and (a2) can range from 5:95 right up to 95:5, preferably from 90:10 to 20:80 and more preferably 85:15 to 30:70 (See Thuresson specification, pg. 9, 1st paragraph).  In one embodiment, the weight ratio is below 50:50, preferably 40:60 st paragraph) thereby overlapping with claimed a:b ratios as recited in claims 1, 13, and 17.
	
	For claims 1 and 17, with respect to the claimed ratios of (b):(c):
	Thuresson et al. teaches in Examine 30, a specific embodiment of a formulation consisting of 24 wt% PC, 56 wt% GDO, 10 wt% ethanol, and 10 wt% PG (See Thuresson specification, pg. 44, last paragraph) thereby equating to a ratio of 10 wt% to 10 wt% or 50:50.  Thus, the ratio of (c):(d) taught by Thuresson et al. overlaps with the instantly claimed ratio of (c):(d) as recited in claims 1 and 17.

	For claim 1, with respect to where the pre-formulation is for subcutaneous injection:
	Thuresson et al. teaches that the pre-formulations can be formulated for long acting injectable depot products of hydrophilic active agents such as octreotide (See Thuresson Specification, pg. 24, last paragraph to pg. 25, 1st paragraph).  Moreover, in Example 18, Thuresson et al. teaches that an octreotide formulation was injected via a syringe (See Thuresson Specification, pg. 40, 4th paragraph).  
	Although the Thuresson et al. teaches that the pre-formulation can be formulated for subcutaneous injection, the Examiner would like to remind Applicants that the preamble recites a pre-formulation, and while the use of a descriptive clause, i.e. “for subcutaneous injection” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Thuresson et al. satisfy the claim limitation as recited in instant claim 1.

	For claims 28-30, with respect to a pre-filled administration device and a kit comprising the administration device:
Thuresson et al. teaches that the pre-formulations can be formulated for long acting injectable depot products of hydrophilic active agents such as octreotide (See Thuresson Specification, pg. 24, last paragraph to pg. 25, 1st paragraph).  Moreover, in Example 18, Thuresson et al. teaches that an octreotide formulation was injected via a syringe (See Thuresson Specification, pg. 40, 4th paragraph) thereby constituting a pre-filled administration device, and thus, satisfying the claim limitation with respect to a pre-filled administration device containing a pre-formulation of claim 1 as recited in claim 28.  Additionally, since the claimed kit only requires the pre-filled administration device as a component of the kit, it necessarily follows that Thuresson et al. teaches a kit that comprises the pre-filled administration device thereby satisfying the claim limitation with respect to a kit comprising an administration device of claim 28 as recited in claim 30.  
Furthermore, although Thuresson et al. does not expressly teach that the pre-formulation in the pre-filled administration device delivers a dosage in the range of 1 to 10 mg/week of the pre-formulation, it is unnecessary for a prior art reference to teach this limitation because the intended use of the pre-formulation in the device (i.e., delivering a dosage in the range of 1 to 10 mg/week) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed device containing the pre-formulation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the pre-formulation in the device (i.e., delivering a dosage in the range of 1 to 10 mg/week) is an intended result of the claimed device that gives little meaning and purpose to the structure of the claimed device containing the pre-formulation.
Additionally and/or alternatively, since the teachings of Thuresson et al. render obvious the structure of the claimed pre-formulation of claim 1 thereby constituting a known pre-formulation, the functional property (i.e., delivering a dosage in the range of 1 to 10 mg/week) of the pre-formulation as claimed and the known pre-formulation are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Accordingly, claim 29 recites an intended use and/or functional property that does not render material to patentability.
	
	For claim 50, although Thuresson et al. does not expressly teach where upon administration of the pre-formulation to a human subject, the value Cmax/Cave of the peptide active agent is reduced by a factor of at least 1.2 relative to administration of a corresponding pre-formulation in which component (d) is absent as recited in claim 50, it is unnecessary for Thuresson et al. to teach this limitation because the functional property (i.e., the value Cmax/Cave of the peptide active agent is reduced by a factor of at least 1.2 relative to administration of a corresponding pre-formulation in which component (d) is absent when administered to a subject) of the pre-formulation as claimed and the known pre-formulation taught by Thuresson et al. are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition (i.e., pre-formulation comprising components "a" to "e"), or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., the value Cmax/Cave of the peptide active agent is reduced by a factor of at least 1.2 relative to administration of a corresponding pre-formulation in which component (d) is absent when administered to a subject) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Thus, the teachings of Thuresson et al. satisfy the claim limitation as recited in instant claim 50.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Thuresson et al. does not expressly teach a specific embodiment of a pre-formulation consisting of a low viscosity mixture of: components (a) to (d) wherein component (b) is ethanol, component (c) is PG, and component (d) is octreotide as recited in claims 1, 17, and 54.  However, the teachings of Thuresson et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the KSR.
	Thuresson et al. does not expressly teach where the weight percentage range of component (a1) is 20-80 wt.% as recited in claim 1,  where the weight percentage range of component (a1) is 30-40 wt.% as recited in claim 9, and where the weight percentage range of component (a1) is 43.8 wt.% as recited in claim 17.  However, the teachings of Thuresson et al. cure this deficiency by overlapping with and/or lying within the claimed weight percentage ranges as further articulated below.
Thuresson et al. does not expressly teach where the weight percentage range of component (a2) is 20-80 wt.% as recited in claim 1, where the weight percentage range of component (a2) is 30-40 wt.% as recited in claim 10, and where the weight percentage range of component (b) is 43.8 wt.% as recited in claim 17.  However, the teachings of Thuresson et al. cure this deficiency by overlapping with and/or lying within the claimed weight percentages ranges as further articulated below.  
Thuresson et al. does not expressly teach where the total weight percentage of component (a) is range is at least 95 wt.% as recited in claim 1, where the total weight percentage of component (a) is 100 wt.% as recited in claim 17, and where the total weight percentage range of component (a) is at least 99 wt.% as recited in claim 59.  However, the teachings of Thuresson et al. cure this deficiency by overlapping with and/or lying within the claimed weight percentage ranges as further articulated below.
Thuresson et al. does not expressly teach where the weight percentage range of component (b) is 5-16 wt.% as recited in claim 1, where the weight percentage range of component (b) is 6-14 wt.% as recited in claim 11, and where the weight percentage range of component (b) is 5.00 wt.% as recited in claim 17.  However, the teachings of Thuresson et al. cure this deficiency by overlapping with and/or lying within the claimed weight percentages ranges as further articulated below.
Thuresson et al. does not expressly teach where the weight percentage range of component (c) is 1-12 wt.% as recited in claim 1, where the weight percentage of component (c) is 5.0 wt% as recited in instant claim 17, and where the weight percentage range of component (c) is 6-12 wt.% as recited in claim 51.  However, the teachings of Thuresson et al. cure this deficiency by overlapping with and/or lying within the claimed weight percentages ranges as further articulated below.

	Thuresson et al. does not expressly teach where the ratio of components (b):(c) is in the range 30:70 to 60:40 as recited in claim 1, and where the ratio of components (b):(c) is 1:1 as recited in claim 17.  However, the teachings of Thuresson et al. cure this deficiency by overlapping with and/or lying within the claimed ratio ranges as further articulated below.   
	Thuresson et al. does not expressly teach where the pre-formulation has a viscosity of 10-750 mPas at 20˚C as recited in instant claim 1.  However, the teachings of Thuresson et al. cure this deficiency because the instantly claimed viscosity range lies within the taught viscosity range as further articulated below.  
	Thuresson et al. does not expressly teach where the weight percentage of component (e) ranges from 0.1 to 10 wt.% as recited in claim 55.  However, the teachings of Thuresson et al. cure this deficiency by overlapping with and/or lying within the claimed ratio ranges as further articulated below.    

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a pre-formulation consisting of a low viscosity mixture of: components (a) to (d) wherein component (b) is ethanol, component (c) is PG, and component (d) is octreotide as recited in claims 1, 17, and 54, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Thuresson et al. and utilize a pre-formulation consisting of a low viscosity mixture of: (a1) 30-90 wt.% GDO, (a2) 10-60 wt.% PC, (b) 1-30 wt.% solvent such as ethanol, (c) 5% or 10% PG, (e) octreotide, and (f) is not present, thereby providing a pre-formulation that is easy to manufacture, may be sterile-filtered, has low viscosity thereby allowing easy and less painful administration, that allows for a high level of bioactive agent to be incorporated thereby allowing a smaller amount of composition to be used, and/or that forms a desired non-lamellar depot composition in vivo having a controllable “burst” or “non-burst” release profile.  One of ordinary skill in the art at the time the in vivo having a controllable “burst” or “non-burst” release profile as taught by Thuresson et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pre-formulation of Thuresson et al. consists of a low viscosity mixture of: components (a1) 30-90 wt.% GDO/tocopherol, (a2) 10-60 wt.% PC, (b) 1-30 wt.% solvent such as ethanol, (c) 5% or 10% PG, (d) at least one active agent such as octreotide, and (f) is not present.  Therefore, utilizing at least one somatostatin analogue such as octreotide in combination with components (a1) 30-90 wt.% GDO/tocopherol, (a2) 10-60 wt.% PC, (b) 1-30 wt.% solvent such as ethanol, and (c) 5% or 10% PG would support providing a pre-formulation that is easy to manufacture, may be sterile-filtered, has low viscosity thereby allowing easy and less painful administration, that allows for a high level of bioactive agent to be incorporated thereby allowing a smaller amount of composition to be used, and/or that forms a desired non-lamellar depot composition in vivo having a controllable “burst” or “non-burst” release profile by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the weight percentage range of component (a1) is 20-80 wt.% as recited in claim 1,  where the weight percentage range of component (a1) is 30-40 wt.% as recited in claim 9, and where the weight percentage range of component (a1) is 43.8 wt.% as recited in claim 17, it is noted that the claimed weight percentage of component (a1) overlaps with the weight percentage taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage of component (a1) would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 20-80 wt.% in claim 1, 30-40 wt.% in claim 9, and 43.8 wt.% in claim 17) overlaps with and/or lies within the prior art weight percentage range of component (a) (i.e., 30-90% for component (a1)).  

With respect to where the weight percentage range of component (a2) is 20-80 wt.% as recited in claim 1,  where the weight percentage range of component (a2) is 30-40 wt.% as recited in claim 10, and where the weight percentage range of component (a2) is 43.8 wt.% as recited in claim 17, it is noted that the claimed weight percentage of component (a2) overlaps with the weight percentage taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage of component (b) would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 20-80 wt.% in claim 1, 30-40 wt.% in claim 10, and 43.8 wt.% in claim 17) overlaps with and/or lies within the prior art weight percentage range of component (b) (i.e., 10-60% for component (a2)).  

With respect to where the total weight percentage of component (a) is range is at least 95 wt.% as recited in claim 1, where the total weight percentage of component (a) is 100 wt.% as recited in claim 17, and where the total weight percentage range of component (a) is at least 99 wt.% as recited in claim 59, it is noted that the claimed total weight percentage of component (a) overlaps with the total weight percentage taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed total weight percentage of component (a) would have been obvious to one of ordinary skill in the art since the prior art total weight percentage range of component (a) (i.e., 100 wt.% for component (a)) lies within the claimed total weight percentage range of component (a) (i.e., at least 95 wt.% in claim 1; 100 wt.% in claim 17; and at least 99 wt.% in claim 59).

With respect to where the weight percentage range of component (b) is 5-16 wt.% as recited in claim 1,  where the weight percentage range of component (b) is 6-14 wt.% as recited in claim 11, and where the weight percentage range of component (b) is 5.00 wt.% as recited in claim 17, it is noted that the claimed weight percentage of component (b) overlaps with the weight percentage taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage of component (b) would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 5-16 wt.% in claim 1; 6-14 wt.% in claim 11; and 5.00 wt.% in claim 17) lies within the prior art weight percentage range of component (b) (i.e., 0.5 to 50%, preferably 5-20 wt.% for component (b)). 

With respect to where the weight percentage range of component (c) is 1-12 wt.% as recited in claim 1, where the weight percentage of component (c) is 5.0 wt% as recited in instant claim 17, and where the weight percentage range of component (c) is 6-12 wt.% as recited in claim 51, it is noted that the claimed weight percentage of components (c) overlaps with the weight percentage taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage of component (c) would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 1-12 wt.% in claim 1; and 6-12 wt.% in claim 51) overlaps with and/or lies within the prior art weight percentage range of component (c) (i.e., 5 or 10% for PG as component (c) and/or up to 10 wt% for water as component (c)).  

With respect to where the ratio of components (a1):(a2) is in the range 40:60 to 54:46 as recited in claim 1, where the ratio of components (a1):(a2) is in the range 45:55 to 54:46 as recited in claim 13, and where the ratio of components (a1):(a2) is 1:1 as recited in claim 17, it is noted that the claimed ratio of (a1):(a2) overlap with the ratio of component (a1):(a2) as taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed ratio of components (a1):(a2) would have been obvious to one of ordinary skill in the art since the claimed ranges (i.e., 40:60 to 54:46 in claim 1; 45:55 to 54:46 in claim 13; and 1:1 in claim 17) overlap with and/or lie within the prior art ratio of components (a1):(a2) (i.e., typically 85:15 to 30:70, or below 50:50, e.g., 48:52 to 2:98, preferably 40:60 to 10:90, and more preferably 35:65 to 20:80).

With respect to where the ratio of components (b):(c) is in the range 30:70 to 60:40 as recited in claim 1, and where the ratio of components (b):(c) is 1:1 as recited in claim 17, it is noted that the claimed ratio of (b):(c) overlap with the ratio of component (b):(c) as taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed ratio of components (b):(c) would have been obvious to one of ordinary skill in the art since the prior art ratio of components (b):(c) (i.e., 30:70 or 50:50) overlaps with and/or lies within the claimed ranges (i.e., 30:70 to 60:40 in claim 1 and 1:1 in claim 17).

Additionally and/or alternatively, it would have been prima facie obvious to a person of ordinary skill to modify the ratios of components a1:a2 and b:c of a pre-formulation as recited in claims 1, 13, and 17 and to modify the weight percentages of components (a) to (d) as recited in claims 1, 9-11, 17, 51, 55, and 59.  The ratios of components a1:a2 and b:c and the weight percentages of components (a) to (d) are clearly result specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ in light of the teachings of Thuresson et al.  It would have been customary for an artisan of ordinary skill to determine the optimal ratio of components a1:a2 and b:c, and the weight percentages of components (a) to (e) needed to achieve the desired results; especially given that Thuresson et al. expressly teaches weight percentage ranges for components (a) to (d), ratio ranges of components a1:a2 and b:c, and various weight percentages for different active agents, and given that Thuresson et al. expressly teaches utilizing a weight percentage of octreotide of 2.4 or 6.0% and a weight percentage of propylene glycol of 5 or 10%.  Thus, an ordinary skilled artisan would have been motivated to utilize the claimed ratios of components a1:a2 and b:c and the claimed weight percentages of components (a) to (d) as taught by Thuresson et al. with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the ratio of components a1:a2 and b:c, and the weight percentages of components (a) to (d) would have been obvious at the time of applicant's invention.  

With respect to where the pre-formulation has a viscosity of 10 to 750 mPas at 20˚C as recited in claim 1, it is noted that the claimed viscosity range lies within with the viscosity range taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed viscosity range would have been obvious to one of ordinary skill in the art since the claimed viscosity range (i.e., 10-750 mPas at 20˚C in claim 1) lies within the taught viscosity range (i.e., 1 to 1000 mPas at 20˚C).

With respect to where the weight percentage of component (e) ranges from 0.1 to 10 wt.% as recited in claim 55, it is noted that the claimed weight percentage of component (e) overlaps with the weight percentage taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage of component (e) would have been obvious to one of ordinary skill in the art since the prior art weight percentage of component (e) (i.e., 2.4 or 6.0 wt% octreotide) lies within the claimed weight percentage range of component (e) (i.e., 0.1 to 10 wt.% in claim 55).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 7, 15, and 56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thuresson et al. WO 2005/117830 A1 published on December 15, 2005 (cited in IDS received on 2/20/15), as applied to claim 1 above, and further in view of Joabsson et al. U.S. Publication No. 2009/0069221 A1 published on March 12, 2009, Patel et al., BioProcess Intl., available online at https://bioprocessintl.com/manufacturing/formulation/biopharmaceutical-product-stability-considerations-part-1/, 16 pages (January 2011), and Rowe et al., eds., Handbook of Pharmaceutical Excipients, 6th Ed., pgs. 247-250 (2009), alone or as evidenced by, PubChem Database, Octreotide, available online https://pubchem.ncbi.nlm.nih.gov/compound/Octreotide, 42 pages (first available 2005), as applied to claims 7, 15, and 56-58 herewith.  Please note that the rejection has been updated in light of Applicants’ amendments; namely, cancellation of claims 4, 8, and 53, and amendments to claims 1 and 56-58.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1, 7, and 56-58, with respect to the pre-formulation consisting of a low-viscosity mixture of components (a)-(d), component (d) being octreotide present at a level of 0.1 to 10 wt% and  component (c) being PG:
	Please see discussion of Thuresson et al. above. 

	For claims 1, 7, and 56-57, with respect to EDTA as component (f) and the claimed weight percentage of EDTA:
	Joabsson et al. teaches a pre-formulation comprising a low viscosity mixture of:
	(a) at least one diacyl glycerol;
	(b) at least one phosphatidylcholine; 
	(c) at least one oxygen containing organic solvent; and
	(d) at least one somatostatin analogue,

Joabsson et al. teaches in Example 2 that a mixture of PC/GDO/EtOH was prepared according to the method in Example 1 (See Joabsson specification, paragraph [0113]).  All, or nearly all, of the EtOH was removed from the mixture with a rotary evaporator and the resulting solid mixtures were weighed in a glass vial after which 2, 5, 10 or 20% of a solvent such as propylene glycol (PG) (See Joabsson specification, paragraph [0113]).  Joabsson et al. demonstrated in Example 2, the need for solvent with certain depot precursors in order to obtain an injectable formulation (See Joabsson specification, paragraph [0114]).  Moreover, Joabsson et al. teaches that the amount of ethanol in the pre-formation ranges from 0.1-10% of component (c) (See Joabsson specification, paragraph [0044]).  Therefore, when reading the teachings of Joabsson et al. as a whole pursuant to MPEP 2141, Joabsson et al. encompasses pre-formulations with various components and/or weight percentages including instantly claimed components (b)-(c) where component (b) is ethanol and component (c) is PG.  
Moreover, Joabsson et al. teaches that a considerable advantage of the depot precursors of the present invention is that they are stable homogeneous phases (See Joabsson specification, paragraph [0086]).  That is to say, they may be stored for considerable periods (preferably at least 6 months) without phase separation (See Joabsson specification, paragraph [0086]).  As well as providing advantageous storage, this allows for the dose of somatostatin analogue to be selected by reference to the species, age, sex, weight, and/or physical condition of the individual subject, by means of injecting a selected volume (See Joabsson specification, paragraph [0086]).  Thus, the teachings of Joabsson et al. suggest an octreotide pre-formulation for stable long-term storage.
Patel et al. teaches that many physical and chemical factors can affect the quality and stability of biopharmaceutical products, particularly after long-term storage in a container-closure system likely to be subject to variations in temperature, light, and agitation with shipping and handling (See Patel article, pg. 1, 1st paragraph).  Proteins as biopharmaceutical products are typically sensitive to slight changes in solution chemistry, and remain compositionally and conformationally stable only within a relatively narrow 
Furthermore, Patel et al. teaches that proteins and peptides are susceptible to oxidative damage through reaction of certain amino acids with oxygen radicals present in their environment (See Patel article, pg. 2, 3rd paragraph).  Methionine, cysteine, histidine, tryptophan, and tyrosine are most susceptible to oxidation: Met and Cys because of their sulfur atoms and His, Trp, and Tyr because of their aromatic rings (See Patel article, pg. 2, 3rd paragraph).  Oxidation can alter a protein’s physiochemical characteristics (e.g., folding and subunit association) and lead to aggregation or fragmentation as well as induce potential negative effects on potency and immunogenicity depending on the position of the oxidized amino acids in a protein (See Patel article, pg. 2, 3rd paragraph).  As evidenced by the PubChem reference, octreotide is a peptide comprising 8 amino acids where two residues are cysteine and form a disulfide bridge and one residue is tryptophan (See PubChem reference, pg. 4).  Patel et al. teaches several ways to prevent and/or reduce oxidation of proteins and/or peptides including antioxidants and metal chelating agents such as ascorbic acid, EDTA, and citrate (See Patel article, pg. 5, 1st paragraph).  Thus, Patel et al. suggests the use of antioxidants and chelating agents such as ascorbic acid, EDTA, and citric acid to prevent and/or reduce oxidation of proteins and/or peptides for long-term storage.
	Rowe et al. teaches that EDTA is used in pharmaceutical formulations, cosmetics, and foods as chelating agents that form stable water-soluble complexes (chelates) with alkaline earth and heavy metal ions (See Rowe article, pg. 247, col. 1, 7th paragraph).  EDTA are also primarily used as antioxidant synergists, sequestering trace amounts of metal ions that might otherwise catalyze autoxidation reactions (See Rowe article, pg. 247, col. 1, 8th paragraph).  EDTA also possesses some antimicrobial activity (See Rowe article, pg. 247, col. 1, 8th paragraph).  Furthermore, Rowe et al. teaches that EDTA may be used alone or in combination with true antioxidants, the usual concentration employed being in the range of 0.005-0.1% w/v (See Rowe article, pg. 247, col. 1, 8th paragraph).  Therefore, Rowe et al. suggests EDTA is used in pharmaceutical formulations as a chelating agent and/or antioxidant in a concentration in the Thus, the combination of Joabsson et al., Patel et al., and Rowe et al., suggest adding an antioxidant/chelating agent such as ascorbic acid or EDTA in a concentration in the range of 0.005-0.1% w/v in order to prevent and/or reduce oxidation of proteins or peptides that contain methionine, cysteine, histidine, tryptophan, and tyrosine residues for long-term storage wherein the peptide is octreotide. 

	For claim 15, with respect to the claimed ratio of (c):(e):
Regarding when component (c) is PG, Thuresson et al. examined the viscosity of components (a) and (b): GDO/PC in a ratio of either 4:6 or 7:3 with the addition of a solvent such as ethanol, propylene glycol, and n-methyl pyrrolidone (NMP) (See Thuresson specification, pg. 33, Example 3).  Examination of 2, 5, 10, or 20% propylene glycol in combination with ethanol was conducted, which demonstrated the need for solvent with certain depot precursors in order to obtain an injectable formulation (See Thuresson specification, pg. 34, Example 3, 1st paragraph to 2nd paragraph).  Therefore, the teachings of Thuresson et al. teach that component (c) can be 5 or 10% PG. 
Rowe et al. teaches that EDTA may be used alone or in combination with true antioxidants, the usual concentration employed being in the range of 0.005-0.1% w/v (See Rowe article, pg. 247, col. 1, 8th paragraph).  
Thus, in determining the ratio of components (c):(e), the weight percentage of component (c) can be 5 or 10 wt% and the weight percentage of the antioxidant ranges from 0.005-0.1% thereby equating to a ratio of 1:50 (i.e., 5/0.1) to 1:1000 (i.e., 5/0.005) when the amount of component (c) is 5 wt% and a ratio of 1:100 (i.e., 10/0.1) to 1:2000 (10/0.005) when the amount of component (c) is 10 wt%.  As such, the ratio of components (c):(e) taught by the prior art overlaps with the instantly claimed ratio of 1:50 to 1:1500 as recited in instant claim 15.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)	
Thuresson et al. does not expressly teach a pre-formulation comprising components (a)-(e) where component (c) consists of PG in an amount of 1-12 wt%, component (d) is octreotide, and EDTA is present as component (e) in an amount ranging 0.0008-0.1 wt.% as recited in claims 1, 7, 56, and 57.  KSR.
Thuresson et al. does not expressly teach where the ratio of components c:e is in the range of 1:50 to 1:1500 as recited in claim 15.  However, the combined teachings of Thuresson et al. and Rowe et al. cure this deficiency by overlapping with and/or lying within the claimed ratio ranges as further articulated below.  
	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a pre-formulation comprising a low viscosity mixture of: components (a) to (e) wherein the antioxidant is present and is EDTA as recited in instant claims 1, 7, and 56-57, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Thuresson et al. and utilize a pre-formulation consisting of a low viscosity mixture of components (a) to (e) where component (c) is 5 or 10 wt% propylene glycol, component (d) is octreotide, and component (e) is 0.005-0.01 wt% EDTA thereby rendering the pre-formulation chemically stable by preventing and/or reducing oxidation of cysteine and tryptophan residues in octreotide for long-term storage.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because pre-formulations comprising components (a)-(e) wherein component (d) is octreotide were known to be for stable long-term storage as taught by Joabsson et al.; because antioxidants and chelating agents such as ascorbic acid, EDTA, and citric acid were known to prevent and/or reduce oxidation of proteins and/or peptides containing methionine, cysteine, histidine, tryptophan, and tyrosine residues for long-term storage; and because pharmaceutical formulations were known to contain EDTA in a concentration of 0.005-0.1 wt% as a chelating agent or antioxidant as taught by Rowe et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pre-formulation of Thuresson et al. consists of a low viscosity KSR.

With respect to where the weight percentage range of component (e) is 0.0008-0.1 wt.% as recited in claim 1, it is noted that the claimed weight percentage of components (e) overlaps with the weight percentage taught by Rowe et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage of component (e) would have been obvious to one of ordinary skill in the art since the prior art weight percentage range of component (e) (i.e., 0.005-0.1 wt% for component (e)) lies within claimed range (i.e., 0.0008-0.1 wt.% as recited in claim 1).

With respect to where the ratio of components (c):(e) is in the range of 1:50 to 1:1500 as recited in claim 15, it is noted that the claimed ratio of (c):(e) overlaps with the ratio of component (c):(e) as taught by Nistor et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed ratio of components d:f would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 1:50 to 1:1500 in claim 15) lies within the prior art ratio of components (c):(e) (i.e., 1:50 (i.e., 5/0.1) to 1:1000 (i.e., 5/0.005) when the amount of component (c) is 5 wt% and a ratio of 1:100 (i.e., 10/0.1) to 1:2000 (10/0.005)).

Additionally and/or alternatively, it would have been prima facie obvious to a person of ordinary skill to modify the ratios of components c:e of a pre-formulation as recited in claim 15 and to modify the weight percentages of components (a) to (e) as recited in claims 1 and 58.  The ratios of components and the weight percentages of components (a) to (e) are clearly result specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ in light of the teachings of Thuresson et al.  It would have been customary for an artisan of ordinary skill to determine the optimal ratio of components c:e, and the weight percentages of components (a) to (e) needed to achieve the desired results; especially given that Thuresson et al. expressly teaches weight percentage ranges for components (a) to (c) and (e), and various weight percentages for different active agents, given that Thuresson et al. expressly teaches utilizing a weight percentage of octreotide of 2.4 or 6.0% and a weight percentage of propylene glycol of 5 or 10%, given that Rowe et al. teaches that the weight percentage of EDTA is typically 0.005-0.1% w/v in pharmaceutical formulations thereby allowing the determination of ratio range of components c:e.  Thus, an ordinary skilled artisan would have been motivated to utilize the claimed ratios of components c:e and the claimed weight percentages of components (a) to (e) as taught 

With respect to where the weight percentage of component (d) ranges from 0.1 to 10 wt.% as recited in claim 58, it is noted that the claimed weight percentage of component (e) overlaps with the weight percentage taught by Thuresson et al. MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage of component (d) would have been obvious to one of ordinary skill in the art since the prior art weight percentage of component (d) (i.e., 2.4 or 6.0 wt% octreotide) lies within the claimed weight percentage range of component (d) (i.e., 0.1 to 10 wt.% in claim 58).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the instantly claimed invention is nonobvious because (1) claimed components (b) and (c) are present in particular weight percentages and in a particular ratio such that .

Response to Arguments
Applicant’s arguments filed 8/27/20 with respect to claims 1-3, 7, 9-11, 13, 15-17, 28-30, 50-51, and 54-59 have been fully considered but they are not persuasive for the following reasons.
Regarding Applicant’s third argument, i.e., Example 3 taught by Thuresson does not teach or suggest pre-formulations containing ethanol in combination with PG but rather teaches pre-formulations containing either ethanol or PG as demonstrated by Figure 2, it is rendered moot in light of the modified rejection above. Notably, Example 3 is no longer discussed with respect to the inclusion of PG in the pre-formulation. 
In response to Applicant’s first argument, i.e., claimed components (b) and (c) are present in particular weight percentages and in a particular ratio such that claimed pre-formulations possess particular advantages and unexpected properties not known or suggested in Thuresson, it is found  Pursuant to MPEP 716.02, it states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  Moreover, MPEP 716.02 states that the issue is whether the properties differ to such an extent that the difference is really unexpected (citing in re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  Thuresson expressly teaches that the pre-formulations are in the form of low viscosity mixtures of amphiphilic components and at least one bioactive agent which undergo one phase transition upon exposure to aqueous fluids, such as body fluids, thereby forming a controlled release matrix (See Thuresson specification, pg. 1, 1st paragraph).  The low viscosity of these pre-formulations allows for easy and less painful administration, allows a high level of bioactive agent to be incorporated (thus allowing a smaller amount of composition to be used) and/or forms a desired non-lamellar depot composition in vivo having a controllable “burst” or “non-burst” release profile (See Thuresson specification, pg. 5, 3rd paragraph).  Thuresson also teaches that by administering bioactive agents such as peptides, proteins or nucleic acids in the form of a depot composition formed from the pre-formulation of the present invention, the agents are provided at a sustained level for a length of time which may stretch to days, weeks or even several months in spite of having rapid clearance rates thereby offering obvious advantages in terms of stability and patient compliance over dosing multiple times each day for the same period (See Thuresson specification, pg. 18, 3rd paragraph).  A further considerable advantage of the depot compositions is that active agents are released gradually over long periods without the need for repeated dosing (See Thuresson specification, pg. 18, last paragraph).  Moreover, Thuresson teaches that the pre-formulations unexpectedly have very little “burst” effect (See Thuresson specification, pg. 30, last paragraph).  These injectable pre-formulations and resulting depot compositions where the highest plasma concentration of active agent after administration is no more than 5 times the average concentration between 24 hours and 5 days of administration (See Thuresson specification, pg. 31, 1st paragraph).  This ratio is preferably no more than 4 times the average concentration (See Thuresson specification, pg. 31, 1st paragraph). 
Although Thuresson does not expressly teach a specific embodiment of a pre-formulation containing instantly claimed components (a) to (d), as discussed in the rejections above, Thuresson 
Alternatively, assuming arguendo, that the instantly claimed invention exhibits unexpected results as asserted by Applicants, the data provided by Applicants demonstrating the unexpected results is not commensurate in scope with the scope of the claimed invention.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).  As pointed out by Applicants, Table 4 depicts three formulations, i.e., 911-913, which contain octreotide, PC, GDO, ethanol, and PG.  However, these three formulations each contain a ratio of components (b) to (c) about 1:1.  As such, a single species cannot support that the unexpected results would occur over the entire claimed ratio range, i.e., 30:70 to 60:40, of components (b) to (c) because there is no trend established by the data.  Therefore, an ordinary skilled artisan would be unable to ascertain a trend in the exemplified data that would allow them to reasonably extend the probative value from the data presented to the claimed 
Furthermore, it is noted that Figure 1a does not provide error bars in order to demonstrate that the difference in release profile is statistically significant compared to the prior art pre-formulation.  Formulation 914 contains octreotide, PC, GDO, and ethanol without PG thereby constituting a pre-formulation analogous to a specific embodiment taught by Thuresson, e.g., Examples 18-19 and 34.  Turning to Figure 1a, it is not clear whether the release profile of Formulations 911-913 are superior and/or unexpected when compared to Formulation 914.  Without indication that Formulations 911-913 are significantly superior when compared to Formulation 914, an ordinary skilled would be motivated with a reasonable expectation of success to add PG to the specific pre-formulations taught by Thuresson when reading the teachings of Thuresson as a whole pursuant to MPEP 2141.  Therefore, even if the instantly claimed invention exhibits unexpected results, the scope of the claimed invention is not commensurate in scope with the unexpected results presuming the results are statistically significant.  
In response to Applicants’ second and fifth arguments, i.e., there is no motivation to include ethanol and PG in the same pre-formulation given that Thuresson does not teach any pre-formulations containing ethanol and PG and given that the pre-formulations do not contain PG in one preferred aspect and Example 30 taught by Thuresson no longer is applicable to the instantly claimed pre-formulation because the pre-formulation of Example 30 is an oral cavity liquid depot composition and not for subcutaneous injection, and because octreotide is not taught as an active agent, they found unpersuasive.  Applicants are respectfully reminded that the instant rejection is an obviousness rejection and not an anticipation rejection.  As such, it is not necessary for a prior art reference to teach a single specific embodiment that encompasses each claim limitation in order to render a claimed invention obvious.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As discussed in the rejection above and in response to Applicant’s 
Additionally, regarding the newly added claim limitation that the pre-formulation is for subcutaneous injection, as discussed in the rejection above, Thuresson et al. teaches that the pre-formulations can be formulated for long acting injectable depot products of hydrophilic active agents such as octreotide.  Moreover, in Example 18, Thuresson et al. teaches that an octreotide formulation was injected via a syringe.  As such, Thuresson expressly teaches that the pre-formulation can be for subcutaneous injection.  
Notwithstanding that Thuresson et al. expressly teaches that the pre-formulation can be formulated for subcutaneous injection, the fact that Example 30 of Thuresson applies the pre-formulation topically to the oral cavity does not teach away from modifying the intended use of the instantly claimed pre-formulation.  Notably, the pre-formulation taught in Example 30 is a liquid pre-formulation that is applied to the oral cavity.  Applicants have provided no reason or rationale as to why the same liquid pre-formulation cannot be administered via subcutaneous injection.  Furthermore, as discussed in the rejection above, the intended use of a claimed composition does not provide a structural limitation that the prior art reference must teach.  As long as a prior art reference teaches that the pre-formulation can be in a form suitable for subcutaneous injection, e.g., a liquid, and does not teach or suggest that a pre-formulation cannot be administered via subcutaneous injection, the prior art reference is not teaching 
In response to Applicant’s fourth argument, i.e., there is no motivation to include ethanol and PG in the same pre-formulation given that PG has a significantly higher viscosity than ethanol as evidenced by The Engineering Toolbox, it is found unpersuasive.  Although it is acknowledged that PG has a higher viscosity than ethanol as evidenced by The Engineering Toolbox, as discussed in the rejection above and in response to Applicant’s second argument, Thuresson expressly teaches specific embodiments of pre-formulations having a low viscosity and containing ethanol and PG in amounts and ratios as claimed (See Examples 30 and 37-38), albeit, these pre-formulations do not contain octreotide.  As such, an ordinary skilled artisan would be motivated with a reasonable expectation of success to include ethanol and PG in the same pre-formulation where the pre-formulation has a low viscosity because the teachings of Thuresson demonstrate that pre-formulations containing ethanol and PG do exhibit a low viscosity.  Therefore, contrary to Applicant’s argument, there is motivation to include ethanol and PG in the same pre-formulation with a reasonable expectation of success in light of the teachings of Thuresson.  
In response to applicant's sixth argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above in rejection and in response to Applicant’s second argument, Thuresson expressly teaches a pre-formulation in Example 30 containing PC/GDO/ethanol/PG (24/56/10/10) where the amounts of components (a)-(d) fall within the instantly claimed amounts and the ratio of components b:c falls within the instantly claimed ratio range. The only instantly claimed structural component not taught in Example 30 is the inclusion of octreotide as an active agent and the ratio of components a1:a2.  However, Thuresson expressly teaches in one embodiment, the weight ratio of components a1:a2 is below 50:50, preferably 40:60 to 10:90.  
Accordingly, the rejections of claims 1-3, 7, 9-11, 13, 15-17, 28-30, 50-51, and 54-59 are maintained as Applicants’ arguments are found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 7, 9-11, 13, 15-17, 28-30, 50-51, and 54-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-15, 17-18, 20-21, 23-29, and 45-49 of copending Application No. 14/401,559 (Nistor et al. US Publication No. 2015/0105332 A1) in Aliment Pharmacol. Ther. 31:169-188 (2009).  Note: the rejection has been updated in light of Applicants’ amendments and the amendments to the ‘559 application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because these applications claim a pre-formulation comprising  (a) 20-50 wt.% of at least one diacyl glycerol; (b) 20-54 wt.% of at least one phosphatidyl choline component; (c) 5-15 wt.% ethanol; (d) 5-15 wt.% propylene glycol; (e) 5 to 150 mg/ml of at least one peptide somatostatin receptor agonist consisting of pasireotide pamoate calculated as the free base; and (f) optionally at least one antioxidant (See Nistor claim 1) and specific weight percentages for components (a), (b), (c), (d) (See Nistor claims 13-15, 17, 45-49).  Nistor claims that the ratio of components a:b is in the range of 40:60 to 54:46, the pre-formulation has a viscosity of 1-1000 mPas at 20ºC, and where the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with excess aqueous fluid (see Nistor claims 1 and 18).  As such, the Nistor claimed pre-formulation satisfies the claim limitations as recited in instant claims 1, 9-11, 13, 17, 51, and 55-58.  Plus, an ordinary skilled artisan would be motivated to modify the ratio between the polar solvent and antioxidant without evidence of criticality based on the amounts the polar solvent and antioxidant thereby suggesting the claim limitation as recited in instant claim 15.  Also, given that Nistor does not claim that the pre-formulation contains an impurity of components (a) and/or (b), it would follow that the amount of impurity is 0% thereby resulting in the lipid component consisting of 100% of components (a) and (b) thereby satisfying the claim limitation as recited in instants 1 and 59.  
Nistor also claims where component (a) comprises glycerol dioleate (GDO) (See Nistor claim 5) thereby satisfying the claim limitation as recited in instant claims 2 and 17.  Component (b) comprises soy PC or PC with at least 95% PC head groups and at least 95% C16 to C20 acyl chains having 0 to 3 substitutions (See Nistor claim 6) and wherein the at least one PC is selected from DOPC, DPPC, DSPC, MPPC, MSPC, PMPC, POPC, PSPC, SMPC, SOPC, SPPC and mixtures thereof (See Nistor claim 11) thereby satisfying the claim limitations as recited in instant claims 3 and 17.  Component (c) comprises ethanol (See Nistor claim 1) thereby satisfying instant claims 4 and 17.  The antioxidant is ascorbic acid, ascorbyl palmitate, EDTA or citric acid (See Nistor claim 9) thereby satisfying the claim limitation as recited in instant claims 7 and 56-57.  The pre-formulation has an L2 phase structure (See Nistor claim 
Moreover, Nistor claims a pre-filled administration device containing the pre-formulation (See Nistor claim 24) wherein the device is a syringe or syringe barrel, a needle-less injector, a multi- or single-use injector, a cartridge or a vial (See Nistor claim 25) wherein the device contains a single dose of 1 to 200 mg of peptide somatostatin receptor agonist (See Nistor claim 26) wherein the device containing peptide somatostatin receptor agonist at around 0.2 to 4 mg per day between scheduled administrations (See Nistor claim 27) and wherein the device contains a total volume for administration of no more than 5 ml (See Nistor claim 28) thereby satisfying the claim limitations as recited in instant claims 28-29.  Plus, Nistor claims a kit comprising the administration device (See Nistor claim 29) thereby satisfying the claim limitation as recited in instant claim 30.  
Additionally, regarding instant claim 50, since Nistor claims a pre-formulation that is encompassed by the instantly claimed pre-formulation, Nistor’s claimed pre-formulation would inherently exhibit a reduced Cmax/Cave value of the peptide active agent by a factor of at least 1.2 when administered to a human subject relative to administration of a corresponding pre-formulation in which component (d) is absent.  The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Thus, the ‘559 claimed invention is not patentably distinct from the instantly claimed invention.
However, Nistor does not claim where the somatostatin analogue peptide active agent is octreotide as recited in instant claims 1, 17, 54 and 57.
Modlin et al. reviews somatostatin analogues including octreotide and pasireotide (See Modlin article, pg. 177, col. 2, last two paragraphs; pg. 180, col. 1, 1st paragraph and last paragraph to col. 2, 1st two paragraphs;  Fig. 1; Table 1) thereby demonstrating that the octreotide and pasireotide are both 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 7, 9-11, 13, 15-17, 28-30, 50-51, and 54-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-27 and 30-36 of U.S. Patent No. 9,555,118 (Tiberg et al.); and,   
claims 1-3, 5-8, 11-13, 15-21, 24-25, 27-28, 30-33, 36, 39, 42-50 of U.S. Patent No. 9,585,959 (Tiberg et al. (I)),
each in view of Joabsson et al. U.S. Publication No. 2009/0069221 A1 published on March 12, 2009, Patel et al., BioProcess Intl., available online at https://bioprocessintl.com/manufacturing/formulation/biopharmaceutical-product-stability-considerations-part-1/, 16 pages (January 2011), and Rowe et al., eds., Handbook of Pharmaceutical Excipients, 6th Ed., pgs. 247-250 (2009), alone or as evidenced by, PubChem Database, Octreotide, available online https://pubchem.ncbi.nlm.nih.gov/compound/Octreotide, 42 pages (first available 2005).
U.S. Patent No. 9,555,118
Tiberg et al. claims a pre-formulation comprising a low viscosity, non-liquid crystalline mixture of: (a) 25-55 wt.% of at least one diacyl glycerol and/or at least one tocopherol; (b) 25-55 wt% of at least one phospholipid component having polar head groups comprising more than 50% phosphatidyl ethanolamine, and two acyl chains each having 16 to 20 carbons; (c) 5-25 wt% of at least one biocompatible oxygen containing low viscosity organic solvent, wherein 0.1-10 wt% of at least one peptide active agent comprising at least one somatostatin receptor agonist is dissolved or dispersed in the low viscosity mixture, wherein the pre-formulation has a viscosity of 0.1 to 5000 mPas, and wherein 
Additionally, Tiberg et al .claims a pre-formulation which is administrable by injection, spraying, dipping, etc. (See Tiberg claim 26); and an injectable pre-formulation which forms a depot providing 
Furthermore, regarding instant claim 50, since Tiberg et al. claims a pre-formulation that is encompassed by the instantly claimed pre-formulation, Tiberg’s claimed pre-formulation would inherently exhibit a reduced Cmax/Cave value of the peptide active agent by a factor of at least 1.2 when administered to a human subject relative to administration of a corresponding pre-formulation in which component (d) is absent.  The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  

U.S. Patent No. 9,585,959
Tiberg et al. (I) claims a pre-formulation comprising a low viscosity, non-liquid crystalline mixture of (a) at least one diacyl glycerol and/or at least one tocopherol; (b) at least one phospholipid component having (i) polar head groups comprising more than 50% phosphatidyl ethanolamine, and (b) two acyl chains each independently having 16 to 20 carbons; (c) at least one biocompatible oxygen containing low 
Moreover, Tiberg et al. (I) claims where the pre-formulation has 2 to 40% component (c) by weight of components (a), (b), and (c) (See Tiberg (I) claim 15) wherein component (c) is selected from an alcohol, a ketone, an ester, an ether, an amide, a sulphoxide and mixtures thereof (See Tiberg (I) claim 16) or wherein component (c) comprises ethanol, NMP or mixtures thereof (See Tiberg (I) claims 17and 24) thereby satisfying the claim limitations as recited in instant claims 4 and 17.  The pre-formulation further comprises (d) up to 20 wt% of at least one polar solvent by weight of components (a), (b), (c), and (d) (See Tiberg (I) claim 20) wherein component (d) comprises water, propylene glycol or mixtures thereof (See Tiberg (I) claims 21-23) thereby satisfying the claim limitations as recited in instant claims 1, 17, and 51.  The components (c) and (d) combined are present at a total level less than or equal to 40% by weight (See Tiberg (I) claim 25), which is encompassed by the instantly claimed pre-formation.  
Additionally, Tiberg et al. (I) claims a pre-formulation which is administrable by injection, spraying, dipping, etc. (See Tiberg (I) claim 28); and an injectable form of the pre-formulation which forms a depot providing continuous release of active agent (See Tiberg (I) claim 29).  Plus, given that Tiberg et al. (I) does not claim where the pre-formulation comprises a fragmentation agent, it necessarily follows that the Tiberg et al. claimed invention satisfies the claim limitation as recited in instant claim 8.
Furthermore, regarding instant claim 50, since Tiberg et al. claims a pre-formulation that is encompassed by the instantly claimed pre-formulation, Tiberg’s claimed pre-formulation would inherently exhibit a reduced Cmax/Cave value of the peptide active agent by a factor of at least 1.2 when administered to a human subject relative to administration of a corresponding pre-formulation in which component (d) is absent.  The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  
Regarding instant claim 29, although Tiberg et al. (I) does not claim a pre-filled administration device that delivers a dosage in the range of 1 to 10 mg/week of the pre-formulation, it is unnecessary for this limitation to be claimed because the intended use of a device (i.e., delivering a dosage in the range of 1 to 10 mg/week of the pre-formulation) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed device.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of a device (i.e., delivering a dosage in the range of 1 to 10 mg/week of the pre-formulation) is an intended result of the claimed device that gives little meaning and purpose to the structure of the claimed device.  Accordingly, claim 29 recites an intended use that does not render material to patentability.

However, Tiberg et al. and Tiberg et al. (I) do not claim where the pre-formulation comprises (f) 0.0008-0.1 wt% of at least one antioxidant selected from ascorbic acid, EDTA, and citric acid as recited in instant claims 1, 7, and 56-57.  Moreover, Tiberg et al. and Tiberg et al. (I) do not claim where the ratio of components d:f is in the range of 1:50 to 1:1500 as recited in instant claim 15. 
Please see the teachings of Joabsson et al., Patel et al., Rowe et al., and the PubChem reference above along with the motivation to combine the references.  Briefly, Rowe et al. teaches that EDTA may be used alone or in combination with true antioxidants, the usual concentration employed being in the range of 0.005-0.1% w/v (See Rowe article, pg. 247, col. 1, 8th paragraph).  
Thus, in determining the ratio of components (d):(f), the weight percentage of component (d) ranges from 1-10 wt% and the weight percentage of the antioxidant ranges from 0.005-0.1% thereby equating to a ratio of 1:10 (i.e., 1/0.1) to 1:2000 (10/0.005).  As such, the ratio of components (d):(f) taught by the prior art overlaps with the instantly claimed ratio of 1:50 to 1:1500 as recited in instant claim 15.
An ordinary skilled artisan would be motivated to add an antioxidant such as EDTA in an amount of 0.005-0.1 wt% to the octreotide pre-formulation thereby rendering the pre-formulation chemically stable by preventing and/or reducing oxidation of cysteine and tryptophan residues in octreotide for long-term storage thereby constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Plus, Tiberg et al. (I) does not claim a pre-filled administration device containing the pre-formulation wherein the pre-formulation delivers a dosage in the range of 1 to 10 mg/week as recited in instant claims 28-29 or a kit comprising the administration device as recited in instant claim 30. 
Please see discussion of Thuresson et al. above.  Thuresson et al. teaches that the pre-formulations can be formulated for long acting injectable depot products of hydrophilic active agents such as octreotide (See Thuresson Specification, pg. 24, last paragraph to pg. 25, 1st paragraph).  Moreover, in Example 18, Thuresson et al. teaches that an octreotide formulation was injected via a syringe (See Thuresson Specification, pg. 40, 4th paragraph) thereby constituting a pre-filled administration device, and thus, satisfying the claim limitation with respect to a pre-filled administration device containing a pre-formulation of claim 1 as recited in claim 28.  Additionally, since the claimed kit only requires the pre-filled administration device as a component of the kit, it necessarily follows that Thuresson et al. teaches a kit that comprises the pre-filled administration device thereby satisfying the claim limitation with respect to a kit comprising an administration device of claim 28 as recited in claim 30.  Therefore, given that Tiberg (I) claims an injectable form of the pre-formulation (See Tiberg (I) claim 29), an ordinary skilled artisan would be motivated to utilize a pre-filled administration device comprising the pre-formulation with a reasonable expectation of success because octreotide pre-formulations are known to be utilized as pre-filled syringes by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Accordingly, the ‘118 and ‘959 claimed inventions are not patentably distinct from the instantly claimed invention.  

Applicants' Arguments

Regarding the rejections over the ‘118 and ‘959 patents, Applicants request for the double patenting rejections to be held in abeyance until allowable subject matter has been determined (See Applicant's Response received 8/27/20, pg. 17).  

Response to Arguments
	Regarding the rejection over the ‘559 co-pending application, Applicant’s argument is found unpersuasive.  As pointed out by Applicants, to render a claimed invention obvious under the nonstatutory double patenting standard, the rejection needs to make clear: (A) the differences between the inventions defined by the conflicting claims…and (B) the reasons why an ordinary skilled artisan would conclude that the invention in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent.  However, the rejection over the ‘559 co-pending application satisfies both prongs.  First, as discussed in the rejection above, the difference between the instantly claimed invention and the claimed invention of ‘559 is that the active agent is octreotide in the instantly claimed invention vs pasireotide in the ‘559 claimed invention (i.e., instant component (d) and component (e) in ‘559).  As such, the first prong of the obviousness standard is met.  Next, an ordinary skilled artisan would be motivated to substitute octreotide for pasireotide with a reasonable expectation of success because both octreotide and pasireotide are obvious variants given that both agents are used to treat the same patient population.  As such, the second prong of the obviousness standard is met.  Therefore, contrary to Applicant’s argument, the double patenting rejection over the ‘559 co-pending application is not improper.  
Regarding the rejections over the ‘118 and ‘959 patents, Applicants request to hold the obviousness-type double patenting rejections in abeyance until allowable subject matter is made is acknowledged.  Therefore, the double patenting rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654